 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 UNDERWRITERS AT LLOYDS OF                            Case No. 1:19-cv-00853-DAD-SAB
   LONDON; et al.,
12                                                      ORDER RE STIPULATION FOR
                Plaintiffs,                             EXTENSION OF TIME TO RESPOND TO
13                                                      COMPLAINT
          v.
14                                                      (ECF No. 12)
   AGRILOGIC INSURANCE SERVICES,
15 LLC, et al.,

16                   Defendants.

17

18            On August 2, 2019, the parties filed a second stipulation to extend the time for Agrilogic
19 Insurances Services, LLC, Diversified Crop Insurance Services, and Aspen American Insurance

20 Company (collectively “Defendants”) to respond to the complaint.

21            Based on the stipulation of the parties and finding good cause, IT IS HEREBY ORDERED
22 that Defendants shall file a responsive pleading on or before August 26, 2019.

23

24 IT IS SO ORDERED.

25
     Dated:     August 2, 2019
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
